1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed November 12, 2020. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Moses Xie (reg. no. 74491) on December 31, 2020.

3.	Claims 1-3, and 5-20 (Renumbered 1-19) are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al is cited for teaching A Visual Environment for Dynamic Web Application Composition. Synytskyy et al is cited for teaching Resolution of Static Clones in Dynamic Web Pages. Zou et al is cited for teaching Virtual DOM Coverage for Effective Testing of Dynamic
Web Applications. Liu et al is cited for teaching Shortened Network Address Linking to Image Representation of Web Page. Margatan is cited for teaching CLIENT-SIDE MODULARIZATION OF A REQUESTED WEBPAGE. Killian et al is cited for teaching Hybrid rendering of a web page.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. 	(Currently Amended) A computer implemented method comprising:
, wherein a script root node is coupled to a first reference, the first reference pointing to memory comprising dynamic HTML visual component runtime elements used to construct and show the dynamic HTML visual component;
generating, by the web browser, a static HTML visual component clone of the dynamic HTML visual component by executing second source code of the scripting language, wherein the script root node is coupled to a second reference, the second reference pointing to memory comprising the static HTML visual component;
replacing, within the document object model by the web browser, the dynamic HTML visual component with the static HTML visual component by executing third source code of the scripting language, said replacing causes the document object model to reference the static HTML visual component to enable the static HTML visual component to be shown, wherein the third source code implements a replace child function on the document object model to perform said replacing;
decoupling, within the document object model by the web browser, the dynamic HTML visual component by executing fourth source code of the scripting language, said decoupling causes the document object model to no longer reference the dynamic HTML visual component; and
deleting, on the computer, the dynamic HTML visual component from memory using a garbage collection process in a scripting engine, wherein the application is enabled to revert to the dynamic HTML visual component in response to user interaction with the static HTML visual component;
wherein after the second source code is executed and before the fourth source code is executed, the script root node is concurrently coupled to the first DOM reference pointing to the dynamic HTML visual component and to the second reference pointing to the static HTML visual component.
5.	(Currently amended) The method of claim 1 wherein the first source code invokes a create method, 
6.	(Currently amended) The method of claim 5 wherein the second source code invokes a cloning method to copy the dynamic HTML visual component into the static HTML visual component
12.	(Currently Amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computer executing a web browser that interfaces with one or more backend servers, the program comprising sets of instructions for:
constructing, by the web browser executing on the computer, a dynamic HTML component in a document object model by executing first source code of a scripting language, wherein a script root node is coupled to a first reference, the first reference pointing to memory comprising dynamic HTML visual component runtime elements used to construct and show the dynamic HTML visual component;
generating, by the web browser, a static HTML component clone of the dynamic HTML component by executing second source code of the scripting language, wherein the script root node is coupled to a second reference, the second reference pointing to memory comprising the static HTML visual component;
replacing, within the document object model by the web browser, the dynamic HTML component with the static HTML component by executing third source code of the scripting language, said replacing causes the document object model to reference the static HTML component to enable the static HTML component to be shown;
decoupling, within the document object model by the web browser, the dynamic HTML component by executing fourth source code of the scripting language, said decoupling causes the document object model to no longer reference the dynamic HTML visual component; and
deleting, on the computer, the dynamic HTML component from memory using a garbage collection process in a scripting engine, wherein the application is enabled to revert to the dynamic HTML component in response to user interaction with the static HTML component;
wherein after the second source code is executed and before the fourth source code is executed, the script root node is concurrently coupled to the first DOM reference pointing to the dynamic HTML visual component and to the second reference pointing to the static HTML visual component.
16.	(Currently amended) The non-transitory machine-readable medium of claim 12 wherein the first source code invokes a create method, 
17.	(Currently Amended) A computer executing a web browser that interfaces with one or more backend servers, the computer comprising:
a processor;
a memory; and
non-transitory machine-readable medium storing a program executable by the processor, the program comprising sets of instructions for:
constructing, by the web browser, a dynamic HTML visual component in a document object model by executing first source code of a scripting language, wherein a script root node is coupled to a first reference, the first reference pointing to memory comprising dynamic HTML visual component runtime elements used to construct and show the dynamic HTML visual component;
generating, by the web browser, a static HTML visual component clone of the dynamic HTML visual component by executing second source code of the scripting language, wherein the script root node is coupled to a second reference, the second reference pointing to memory comprising the static HTML visual component;
replacing, within the document object model by the web browser, the dynamic HTML visual component with the static HTML visual component in the document object model by executing third source code of the scripting language, said replacing causes the document object model to reference the static HTML visual component to enable the static HTML visual component to be shown, wherein the third 
decoupling, within the document object model by the web browser, the dynamic HTML visual component by executing fourth source code of the scripting language, said decoupling causes the document object model to no longer reference the dynamic HTML visual component; and
deleting, on the computer, the dynamic HTML visual component from memory using a garbage collection process in a scripting engine, wherein the application is enabled to revert to the dynamic HTML visual component in response to user interaction with the static HTML visual component;
wherein after the second source code is executed and before the fourth source code is executed, the script root node is concurrently coupled to the first DOM reference pointing to the dynamic HTML visual component and to the second reference pointing to the static HTML visual component.
21.	(Canceled) 


Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“constructing, by a web browser executing on a computer and interfacing with one or more backend servers, a dynamic HTML visual component in a document object model by executing first source code of a scripting language, wherein a script root node is coupled to a first reference, the first reference pointing to memory comprising dynamic HTML visual component runtime elements used to construct and show the dynamic HTML visual component;
generating, by the web browser, a static HTML visual component clone of the dynamic HTML visual component by executing second source code of the scripting language, wherein the script root node is coupled to a second reference, the second reference pointing to memory comprising the static HTML visual component;
wherein after the second source code is executed and before the fourth source code is executed, the script root node is concurrently coupled to the first DOM reference pointing to the dynamic HTML visual component and to the second reference pointing to the static HTML visual component." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“constructing, by the web browser executing on the computer, a dynamic HTML component in a document object model by executing first source code of a scripting language, wherein a script root node is coupled to a first reference, the first reference pointing to memory comprising dynamic HTML visual component runtime elements used to construct and show the dynamic HTML visual component;
generating, by the web browser, a static HTML component clone of the dynamic HTML component by executing second source code of the scripting language, wherein the script root node is coupled to a second reference, the second reference pointing to memory comprising the static HTML visual component;
wherein after the second source code is executed and before the fourth source code is executed, the script root node is concurrently coupled to the first DOM reference pointing to the dynamic HTML visual component and to the second reference pointing to the static HTML visual component.”
as recited in independent claim 12.
The prior art of record does not expressly teach or render obvious the claim features of 
“constructing, by the web browser, a dynamic HTML visual component in a document object model by executing first source code of a scripting language, wherein a script root node is coupled to a first reference, the first reference pointing to memory comprising dynamic HTML visual component runtime elements used to construct and show the dynamic HTML visual component;
generating, by the web browser, a static HTML visual component clone of the dynamic HTML visual component by executing second source code of the scripting language, wherein the script root node is coupled to a second reference, the second reference pointing to memory comprising the static HTML visual component;
wherein after the second source code is executed and before the fourth source code is executed, the script root node is concurrently coupled to the first DOM reference pointing to the dynamic HTML visual component and to the second reference pointing to the static HTML visual component.”
as recited in independent claim 17.
In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 12, or 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/




/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192